Exhibit 10.1

 

Idearc Inc.
Summary of 2009 Short-Term Incentive Award Program

 

In the first quarter of 2009, the Board of Directors (the “Board”) of Idearc
Inc. (the “Company”), at the recommendation of the Human Resources Committee of
the Board, approved the terms of the short-term incentive award program for the
Company’s executive officers and other employees for 2009.  The 2009 short-term
incentive award program includes two components:  an annual incentive component
and an opportunity incentive component.  Each component is summarized below. 
The awards for executive officers were granted under the Idearc Inc. 2008
Incentive Compensation Plan (the “2008 Plan”).

 

Annual Incentive Component

 

The Board established target awards under the annual incentive component for
each executive officer of the Company based on a percentage of the officer’s
base salary, which target is 100% for the chief executive officer and 80% for
all other executive officers.  Award payouts under this component will be based
on the Company’s achievement of performance targets specified in the 2008 Plan,
including print published revenue, Internet revenue and earnings before
interest, taxes, depreciation and amortization (EBITDA) for the period beginning
January 1, 2009 and ending December 31, 2009.  Achievement of 100% of the
combined measure of performance will result in award payouts equal to the target
awards.  At 90% achievement, which is the minimum threshold for award payouts
under the annual incentive component, award payouts will be equal to 25% of the
target awards.  At 112.5% achievement, which is the maximum under the annual
incentive component, award payouts will be equal to 200% of the target awards. 
Awards under the annual incentive component, if achieved, will be paid in cash
during the first quarter of 2010.

 

Opportunity Incentive Component

 

The Board established target awards under the opportunity incentive component
for each executive officer of the Company based on a percentage of the officer’s
base salary, which target is 29.26% for the chief executive officer and 23.41%
for all other executive officers.  Award payouts under this component will be
based on the Company’s achievement of performance targets during the six months
ended June 30, 2009 related to multi-product revenue, digital directory
implementation, and the implementation of specific technology initiatives and
media consultant and mobility initiatives.  No awards will be paid under the
opportunity incentive component unless 100% of the revenue target is achieved. 
Assuming achievement of the revenue target, the achievement of 100% of the
combined measure of performance related to implementation of the initiatives
described above will result in award payouts equal to the target awards.  The
target award is the maximum award payable under the opportunity incentive
component.  At 80% achievement, which is the minimum threshold for award payouts
assuming the revenue target is achieved, award payouts will be equal to 80% of
the target awards.  Awards under the opportunity incentive component, if
achieved, will be paid in cash during the third quarter of 2009.

 

--------------------------------------------------------------------------------